— Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Weber, J.), imposed July 13, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of her right to appeal was invalid (see People v Lopez, 6 NY3d 248, 257 [2006]; People v Grant, 83 AD3d 862, 862-863 [2011]; People v Bradshaw, 76 AD3d 566, 569 [2010], affd 18 NY3d 257, 264 [2011]; see also People v Callahan, 80 NY2d 273, 283 [1992]) and, thus, does not preclude review of her excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Dillon, Chambers and Austin, JJ., concur.